       Case 4:18-cr-00110-LGW-CLR Document 23 Filed 10/09/18 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


 UNITED STATES OF AMERICA,                        )
                                                  )
 vs.                                              )
                                                  )
 TREMAYNE BROWN,                                  )   No.: 4:18-CR-110-LGW-GRS
                                                  )
        DEFENDANT.                                )


            UNOPPOSED MOTION TO WITHDRAW PLEA OF GUILTY
                AND EXTEND RULE 32(f) TIME TO OBJECT

       COMES NOW Tremayne Brown. (“Mr. Brown” or “Defendant”) through

undersigned counsel, and pursuant to Fed. R. Crim. P. 11(d)(2)(B), files this his

unopposed motion to withdraw his plea of guilty to Count Five of the Indictment

(violation of 18 U.S.C. § 924(c)) and extend the time to object under Fed. R. Crim. P.

32(f). In support of his Motion, Mr. Brown respectfully shows the Court the following:


       I.     RELEVANT FACTUAL AND PROCEDURAL HISTORY

       Neither the government nor USPO oppose the motion.

       On April 3, 2018, the Grand Jury returned a five-count indictment against Mr.

Brown, charging, inter alia, violations of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 924(c).

Doc. 1. Mr. Brown was subsequently arraigned on April 26, 2018, doc. 9. After

discussions amongst undersigned counsel, counsel for the government and multiple

USPO officers, on May 29, 2018, the government filed its notice of plea agreement.

Doc. 16.


                                    United States v. Brown
                    U.S. District Court for the Southern District of Georgia
                                           Page 1 of 5
     Case 4:18-cr-00110-LGW-CLR Document 23 Filed 10/09/18 Page 2 of 5



      On June 25, 2018, the Court accepted Mr. Brown’s plea of guilty to Counts Four

(violation of 21 U.S.C. § 841(a)(1)) and Five (violation of 18 U.S.C. § 924(c)) of the

Indictment. Doc. 18. On September 24, 2018, USPO delivered its draft PSR to

undersigned counsel, upon which another round of discussions commenced.


      II.    ARGUMENT AND CITATION TO AUTHORITY
      Fed. R. Crim. P. 11(d)(2)(B) provides in relevant part: “[a] defendant may

withdraw a plea of guilty…after the court accepts the plea, but before it imposes

sentence if:…the defendant can show a fair and just reason for requesting the

withdrawal.” See also, United States v. Buckles, 843 F.2d 469, 471-72 (11th Cir. 1988).

Under Buckles, the Court should consider four factors in determining whether a fair

and just reason exists for withdrawal:

      (1) whether close assistance of counsel was available; (2) whether the
      plea was knowing and voluntary; (3) whether judicial resources would
      be conserved; and (4) whether the government would be prejudiced if the
      defendant were allowed to withdraw his plea.
Buckles, 843 F.2d at 471-72. Other relevant matters include the “good faith,

credibility and weight of a defendant's assertions” when making and supporting a

motion to withdraw a plea. Id. at 472.

      Here, factors three and four cut in favor of a finding that Mr. Brown’s reason

for withdrawal is fair and just and are not outweighed by the close assistance of

undersigned counsel or the voluntariness of Mr. Brown’s initial agreement to plead

guilty to Counts Four and Five.

      First, as in United States v. Williams, 4:10-cr-257 (S.D. Ga. 2011), “judicial

resources would not be conserved by denying Defendant’s motion” because “only

                                   United States v. Brown
                   U.S. District Court for the Southern District of Georgia
                                          Page 2 of 5
     Case 4:18-cr-00110-LGW-CLR Document 23 Filed 10/09/18 Page 3 of 5



minimal resources have been expended on this case thus far.” Id. In Williams, only

one substantive defensive motion had been filed, which did not necessitate a hearing.

Id. And, “[a]lthough a presentence investigation report ha[d] been completed…, this

task would need to be undertaken if Defendant proceeded to trial and was adjudicated

guilty.” Id. Moreover, “[a]fter anticipated minimal revision, this same report could be

used should Defendant be adjudicated guilty.” Id. For these reasons, as in Williams,

this factor weighs in favor of Defendant. See id.

      Second, prejudice to the government, if any, is not dispositive but merely a

factor to consider. See Buckles, 843 F.2d 469 at 474. Here, the government does not

oppose the motion. Mr. Brown has remained in custody throughout the proceedings,

and this case has not been otherwise delayed and undersigned counsel represents

that the Motion is brought in good faith.


      III.   CONCLUSION
      From the factors enumerated above, the Court should find that Mr. Brown has

shown “fair and just cause” for the withdrawal of his plea of guilty to Count Five of

the Indictment. Also, to further conserve judicial resources, the Court should find

that an extension of the time to object to the draft PSR is appropriate.

      WHEREFORE, Mr. Brown respectfully requests:

      a) that he be permitted to withdraw his plea of guilty to Count Five of the

          Indictment;

      b) that the Court schedule a Rule 11 hearing;




                                   United States v. Brown
                   U.S. District Court for the Southern District of Georgia
                                          Page 3 of 5
Case 4:18-cr-00110-LGW-CLR Document 23 Filed 10/09/18 Page 4 of 5



c) that the Court issue an order extending the time to object to the draft PSR

   until 14 days after a ruling on the instant motion; and

d) for any and all other relief the Court deems proper.

RESPECTFULLY SUBMITTED, this 9th day of October 2018.


                                                              /s/ Cameron C. Kuhlman
                                                            CAMERON C. KUHLMAN
                                                          Georgia Bar Number: 596159
                                                                 Attorney for Defendant
DUFFY & FEEMSTER, LLC
P.O. Box 10144
Savannah, Georgia 31412
(912) 236-6311 Telephone
(912) 236-6423 Facsimile
cck@duffyfeemster.com




                            United States v. Brown
            U.S. District Court for the Southern District of Georgia
                                   Page 4 of 5
      Case 4:18-cr-00110-LGW-CLR Document 23 Filed 10/09/18 Page 5 of 5



                              CERTIFICATE OF SERVICE

       This is to certify that I have on this day served all the parties in this case in

accordance with the notice of electronic filing (“NEF”) which was generated as a result

of electronic filing in this Court.

       Submitted this 9th day of October, 2018.

                                                                       /s/ Cameron C. Kuhlman
                                                                     CAMERON C. KUHLMAN
                                                                   Georgia Bar Number: 596159
                                                                          Attorney for Defendant




                                     United States v. Brown
                     U.S. District Court for the Southern District of Georgia
                                            Page 5 of 5
